            Case 3:20-cv-00476-JTA Document 15 Filed 09/21/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

 1ST AMERICA INFUSION SERVICES,
 LLC D/B/A ADVANCED
 INFUSIONCARE,

           Plaintiff,                                           Civil Action No: 3:20-cv-00476

 v.

 EAST ALABAMA ALLERGY &
 ASTHMA, PLLC,

           Defendant.


       DEFENDANT/COUNTER-PLAINTIFF'S REPORT OF RULE 26(f) PLANNING
                 MEETING AND PROPOSED DISCOVERY PLAN

         Defendant/Counter-Plaintiff East Alabama Allergy & Asthma, PLLC ("EAAA") submits

this Report of Rule 26(f) Meeting and Proposed Discovery Plan:

      1. Pursuant to Fed. R. Civ. P. 26(f), the parties conferenced on September 18, 2020, by

         telephone and were unable to agree on a discovery plan. EAAA therefore submits this

         proposed discovery plan and requests a hearing on the parties’ differences before the Court

         enters a final case management order.

      2. The parties participated in presuit mediation and did not reach a settlement.

      3. Discovery Plan. EAAA proposes the following discovery plan:

             a. The parties will exchange initial disclosures pursuant to Fed. R. Civ. P. 26 (a)(1)

                 by October 19, 2020.

             b. Discovery will be needed by Plaintiff and Defendant regarding all facts and

                 evidence relative to Plaintiff’s Complaint and Counterclaim Answer, Defendant’s

                 Answer and Counterclaim, and all matters related to the contracts, agreements,

                 services, policies and dealings between the parties that are the subject matter of this


9427499.1
        Case 3:20-cv-00476-JTA Document 15 Filed 09/21/20 Page 2 of 5




               litigation. Discovery shall be completed by July 9, 2021. The parties do not request

               that discovery be conducted in phases or be limited to or focused on particular

               issues.

            c. The parties reserve their discussions about discovery of electronically stored

               information pending their review of written discovery in the case. Counsel will

               discuss production specifications and formats before making any productions of

               ESI.

            d. Due to the sensitive and confidential nature of the records in this matter,

               electronically stored information shall be produced encrypted and accessible only

               by password delivered separately.

            e. The parties are not aware at this time of any claim of privilege or confidentiality of

               trial-preparation materials that need to be specially addressed beyond what is

               provided in Fed. R. Civ. P. 26(b)(5).

            f. A maximum of ten (10) depositions may be taken by each party absent agreement

               or leave of Court. The parties do not have any other changes to discovery limitations

               at this time.

            g. Other items for the parties’ Rule 26(f) Discovery Plan Report are as follows:

                    i. The deadline for amendment of pleadings is February 19, 2021.

                   ii. The deadline for joining additional parties is February 19, 2021.

                  iii. Plaintiff shall disclose experts and provide expert reports by April 2, 2021.

                         Plaintiff shall make any such experts available for deposition by April 16,

                         2021.




                                                  2
9427499.1
         Case 3:20-cv-00476-JTA Document 15 Filed 09/21/20 Page 3 of 5




                 iv. Defendant shall disclose experts and provide expert reports by May 7, 2021.

                      Defendant shall make any such experts available for deposition by May 21,

                      2021.

                  v. All discovery, including deposition of experts, shall be completed by June

                      21, 2021.

                 vi. The deadline for filing motions for summary judgment or motions

                      challenging experts or their opinions shall be July 23, 2021.

                 vii. The Court shall conduct a pretrial conference on or after August 23, 2021.

                      The schedule for exchanging witnesses and exhibits, for filing motions in

                      limine; and for trial shall be determined at this pretrial conference or as the

                      Court otherwise determines.

                viii. EAAA expects that the case shall be set for the February 7, 2022, trial term,

                      but has no objection to setting the trial for the November 2021 trial term as

                      requested by Plaintiff.

                 ix. The parties anticipate discovery involving proprietary and competitively

                      sensitive information, including trade secrets, confidential research and

                      product development, competitively sensitive financial information, and

                      other competitively sensitive information. The protections against public

                      disclosure of such information shall be addressed by the Court in a

                      protective order governing confidential information. The parties expect to

                      jointly propose an agreed order on or before Monday, October 5, 2020.

Respectfully submitted this the 21st day of September, 2020.




                                                 3
9427499.1
        Case 3:20-cv-00476-JTA Document 15 Filed 09/21/20 Page 4 of 5




                                    /s/ Martin E. Burke
                                      One of the Attorneys for Defendant East
                                      Alabama Allergy & Asthma, PLLC


OF COUNSEL:

Martin E. Burke (ASB-1039-K72M)
Katherine E. West (ASB-3893-D67V)
Burr & Forman LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile: (205) 458-5100
mburke@burr.com
kwest@burr.com




                                      4
9427499.1
          Case 3:20-cv-00476-JTA Document 15 Filed 09/21/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of September 2020, I presented the foregoing to the

Clerk of Court for filing and uploading to the CM/ECF system, which will automatically send

email notification of such filing to the following attorneys of record:

                                    W. Joseph McCorkle, Jr.
                                     Balch & Bingham LLP
                                   Post Office Box 78 (36101)
                                 105 Tallapoosa Street, Suite 200
                                    Montgomery, AL 36104
                                     jmccorkle@balch.com


                                     Jeremey L. Retherford
                                    Balch & Bingham LLP
                                      Post Office Box 306
                              1901 Sixth Avenue North, Suite 1500
                                    Birmingham, AL 35201
                                    jretherford@balch.com


                                                      s/ Martin E. Burke
                                                      OF COUNSEL




                                                 5
9427499.1
